Dismiss and Opinion Filed July 12, 2013




                                          S
                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01611-CV

                                ERIC P. CASTILLO, Appellant
                                            V.
                               MELISSA A. CASTILLO, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-50731-2010

                                MEMORANDUM OPINION
                           Before Justices O'Neill, Francis, and Fillmore
                                    Opinion by Justice Francis
        Appellant’s brief in this case is overdue. By postcard dated March 5, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




121611F.P05                                          /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

ERIC P. CASTILLO, Appellant                     On Appeal from the 429th Judicial District
                                                Court, Collin County, Texas
No. 05-12-01611-CV        V.                    Trial Court Cause No. 429-50731-2010.
                                                Opinion delivered by Justice Francis.
MELISSA A. CASTILLO, Appellee                   Justices O'Neill and Fillmore participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MELISSA A. CASTILLO recover her costs of this appeal
from appellant ERIC P. CASTILLO.


Judgment entered July 12, 2013




                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE




                                          –3–